7 F.3d 228
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Andrew WINDSOR, Petitioner.
No. 93-8037.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 27, 1993.

On Petition for Writ of Mandamus.
Andrew Windsor, Petitioner Pro Se.
PETITION DENIED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Andrew Windsor petitions this Court for a Writ of Mandamus directing the district court to issue a ruling on his motion made under28 U.S.C. § 2255 (1988).  The record reflects that the district court issued an order denying § 2255 relief on July 7, 1993.  Since his petition is now moot, we deny leave to proceed in forma pauperis, as well as Windsor's application for a Writ of Mandamus.

PETITION DENIED